DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I and Species A, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2022.
Applicant’s election without traverse of Invention I and Species B drawn to claims 1-14 in the reply filed on 08/30/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the third and fourth edges” in lines 2-3, this term lacks antecedent basis. Examiner notes that claim 6 which claim 7 is dependent on recites “the third and fourth chamfered straight edges of each of the first and second mosaic elements are touching and adjacent one another and form a single row of mosaic elements”, however these appear to be the diagonal edges, see Fig. 3 of instant specification, and therefore will most likely not have the feature required of third and fourth edges as recited in claim 7 which include “the third and fourth edges being aligned in a direction perpendicular to the first axis.” Further clarification and appropriate correction is required.
Claim 10 recites “the first solar cell assembly”, this term lacks antecedent basis. Further clarification and appropriate correction is required.
Priority
Claim 1 is supported by the disclosures in  Applications 16/951,617 and 16/4109,04 and is not supported by Applications 15/081,123, 15/900,385 and 16/109,174. The application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the actual filing date of the new application. Any claims which are fully supported under 35 U.S.C. 112  by the earlier parent application have the effective filing date of that earlier parent application. The earliest filing date of this application is 05/13/2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannou (US 2008/0230115 A1) in view of Cart (US 2009/0217976 A1).
	Regarding claim 1, 3-5, and 11, Kannou discloses a method for producing a solar cell assembly, comprising the steps of:
	providing at least one semiconductor circular solar cell wafer (see Fig. 4 and Fig. 10);
	chamfering ([0046][0060)] each wafer along its circumferential edge into two diametrically opposed portions (8c and edge opposing 8c) of the circumference of the wafer of the wafer so as to produce a chamfered wafer having a circumference comprising at least first (8c) and second (edge opposed to 8c) diametrically opposed straight edges along the circumferential edge of the wafer;
	chamfering each wafer along its circumferential edge into a third (8a) and fourth (edge opposing 8a) additional pair of diametrically opposed portions of the circumference of the wafer spaced apart from each other to produce a chamfered wafer including a first pair of third (8a) and fourth (edge opposing 8a) diametrically opposed chamfered edges ([0046][0050]), and a second pair (this pair lies along line alpha) of fifth (edge closest to 8a along alpha) and sixth (edge opposite to edge closest to 8a along alpha) diametrically opposed chamfered straight edges along the circumferential edge of the wafer; and 
	singulating each chamfered wafer by a first (8e) and second (8d) straight lines which are orthogonal to each other extending through the center of the wafer and dividing the wafer into four quadrants ([0052]) to form a set of four discrete mosaic elements, the first straight line (8e, see Fig. 4) bisecting the first and second diametrically opposed edges, and forming a seventh edge of each mosaic element (see Fig. 10) and the second straight line forming an eighth edge of each mosaic element.
	However, Kannou does not disclose that the solar cell wafer is a III-V compound semiconductor.
	Cart discloses that solar cells can be formed by singulating a wafer (see Fig. 11 and Fig. 10 [0099]-[0101]) and the wafer can include silicon or III-V materials.
	It would have been obvious to one of ordinary skill in the art at the time of filing to replace the silicon semiconductor wafer of Kannou with the III-V semiconductor wafer as disclosed by Cart because it is a known material substrate to construct a solar cell on and because Cart discloses it can be singulated.
	The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the amount of waste produced by the chamfering of the wafer as disclosed by Kannou so that it is minimized and to utilize over 90% of the wafer because doing so will improve the amount of usable product and also reduce costs.
	Regarding claim 2, modified Kannou discloses all of the claim limitations as set forth above.
	In addition, Kannou discloses that the angle between the second straight line (8d) extending through the center of the wafer and the third chamfered straight edge (8a) is in the range between 45 and 75 degrees.
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannou (US 2008/0230115 A1) in view of Cart (US 2009/0217976 A1) as applied to claims 1-5 and 11 above and in further view of Yaguira (US 2007/0175509 A1).
Regarding claim 6, modified Kannou discloses all of the claim limitations as set forth above.
Kannou does not disclose how the mosaic solar cells are arranged after they are singulated.
Yaguira discloses that to form a rectangular module (See Fig. 4) adjacent mosaic elements can be aligned so that their long edges (third and fourth edges) are adjacent to one another and have the same height.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the arrangement of the mosaic solar cells of modified Kannou so that the long edges of adjacent mosaic solar cells are touching and adjacent to each other because doing so will increase the fill factor of the module and such an arrangement of aligning long diagonal edges is known as disclosed by Yaguira. 
Regarding claim 7, modified Kannou discloses all of the claim limitations as set forth above.
	 In addition, Kannou discloses wherein the first mosaic element has a first edge parallel to the first axis and the second mosaic element has a second edge parallel to the first axis, the third and fourth edges being aligned in a direction perpendicular to the first axis, so as to form a substantially rectangular solar cell assembly, with the first edge of the first mosaic element forming a portion of a first elongated side of the rectangular solar cell assembly, and the second edge of the second mosaic element being colinear with the first edge and forming a portion of the first elongated side of the rectangular solar cell assembly (See Figure below).
Regarding claim 8, modified Kannou discloses all of the claim limitations as set forth above.
	In addition, Kannou discloses wherein the first mosaic element having its seventh edge orthogonal to the first axis and the second mosaic element having its eighth edge orthogonal to the first axis, the seventh and eighth edges being aligned so as to form a substantially rectangular solar cell assembly, with the seventh edge of the first mosaic element forming one side of the rectangular solar cell assembly, and the eighth edge of the second mosaic element forming the second side of the rectangular solar cell assembly opposite to the first side (See Figure below).

    PNG
    media_image1.png
    732
    1353
    media_image1.png
    Greyscale
	









Regarding claim 9, modified Kannou discloses all of the claim limitations as set forth above.
	In addition, Kannou discloses that a glass cover can be mounted over interconnected solar cells (see Fig. 1, 104 [0024] [0031]).
Claim(s) 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannou (US 2008/0230115 A1) in view of Cart (US 2009/0217976 A1) in view of Yaguira (US 2007/0175509 A1) as applied to claims 6-9 above and in further view of Crocker (US 2019/0288638 A1).
Regarding claims 10 and 12-14, modified Kannou discloses all of the claim limitations as set forth above.
In addition, Kannou discloses that the solar cells within a module are interconnected serially (See Fig. 1).
However, Kannou does not disclose a first solar cell assembly disposed directly adjacent to a lower elongated side of a second solar cell assembly so that first and second conductive interconnects couples the first rectangular solar cell assembly in series with the second solar cell assembly.
Crocker discloses a first solar cell assembly disposed directly adjacent to a lower elongated side of a second solar cell assembly so that first and second conductive interconnects couples the first rectangular solar cell assembly in series with the second solar cell assembly (See Fig. 2and Fig. 9B [0083]-[0085], Abstract, for more information about interconnect, and also figure provided below) and further discloses that the edges of the assemblies align .
It would have been obvious to one of ordinary skill in the art at the time of the invention to form first and second solar cell assemblies in the method of producing solar cell assemblies of modified Kannou as disclosed by Crocker because it is a well-known method of interconnecting assemblies in series using interconnects where the assemblies comprise mosaic elements.

    PNG
    media_image2.png
    754
    858
    media_image2.png
    Greyscale
A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled  in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02).














Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/951617. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar structures for producing a solar cell assembly.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726